        500 Bausch & Lomb Place
        Rochester, NY 14604                                          P 855-227-5072 F 585-454-0302
                                                                     bkinbox@woodsdefaultservices.com




                                         August 11, 2021
Honorable Sean H Lane
300 Quarropas Street
Room 248
White Plains, NY 10601

Re:            Karen Jackson
Case No.:      16-23514-shl
Premises:      29 Manitou Trail, White Plains, NY 10603

Dear Hon. Judge Lane:

         Please allow this letter to serve as a written status report, submitted on behalf of Selene
Finance LP as servicing agent for Wilmington Savings Fund Society, FSB, d/b/a Christiana
Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust (the “Secured
Creditor”) in preparation of the August 11, 2021 Status Conference Hearing on the Debtor's
Motion Objecting to Claim. On November 8, 2017, Secured Creditor filed a Response to the
Debtor's Motion, which included documents demonstrating proof a valid lien and claim held by
Secured Creditor. Secured Creditor believes the Debtor's Motion should therefore be denied.
Furthermore, the Debtor's application for a loan modification was denied on May 18, 2021, with
a denial letter was sent to Debtor's Attorney on May 24, 2021. Debtor's attorney requested a
second review taking into consideration a reported down payment which was not included in the
initial application. Secured Creditor is currently in the process reviewing with the down payment
amount included.

       If you have any questions please let me know at the above phone number or email.

                                          Very truly yours,

                                     /s/ Brittany J. Maxon, Esq.

                                      Brittany J. Maxon, Esq.
cc: Linda M. Tirelli
 The law firm of Woods Oviatt Gilman LLP and the attorneys whom it employs are debt collectors who are
       attempting to collect a debt. Any information obtained by them will be used for that purpose.


100758-6
